As filed with the Securities and Exchange Commission on 9/26/07 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10495 Fort Pitt Capital Funds (Exact name of registrant as specified in charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of principal executive offices) (Zip code) Douglas W. Kreps, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and address of agent for service) 412-921-1822 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2007 Item 1. Schedule of Investments. Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS July 31, 2007 (Unaudited) COMMON STOCKS - 85.1% Shares Value Aerospace & Defense - 6.7% The Boeing Company 15,200 $ 1,572,136 Honeywell International, Inc. 30,000 1,725,300 3,297,436 Air Freight & Logistics - 1.8% FedEx Corp. 8,000 885,920 Airlines - 1.7% Alaska Air Group, Inc. * 35,000 816,550 Biotechnology - 1.0% Amgen, Inc. * 9,200 494,408 Building Products - 0.0% Trex Company, Inc. * 700 11,690 Capital Markets - 6.3% Bank Of New York Mellon Corp 30,000 1,276,500 The Charles Schwab Corporation 40,000 805,200 W.P. Stewart & Co., Ltd + 95,800 1,039,430 3,121,130 Commercial Banks - 3.5% F.N.B. Corporation 48,700 730,987 PNC Financial Services Group 9,000 599,850 Sovereign Bancorp, Inc. 21,000 401,940 1,732,777 Communications Equipment - 0.9% Spectrum Control, Inc. * 27,399 447,152 Computers & Peripherals - 5.7% Dell, Inc. * 18,000 503,460 EMC Corporation * 30,000 555,300 SanDisk Corporation * 33,100 1,775,153 2,833,913 Diversified Financial Services - 5.3% CIT Group, Inc. 34,000 1,400,120 Citigroup, Inc. 26,000 1,210,820 2,610,940 Diversified Telecommunication Services - 12.2% ALLTEL Corporation 5,600 369,320 AT&T, Inc. 60,000 2,349,600 IDT Corporation - Class B 50,000 499,000 North Pittsburgh Systems, Inc. 30,000 698,700 Telefonos de Mexico SA de CV - ADR 20,000 683,400 Verizon Communications, Inc. 30,000 1,278,600 Windstream Corporation 10,339 142,264 6,020,884 Grocery Stores - 2.6% Koninklijke Ahold NV - ADR * 100,000 1,266,000 Health Care Equipment & Supplies - 1.5% Advanced Medical Optics, Inc. * 24,000 725,520 Industrial Conglomerates - 6.7% General Electric Company 35,700 1,383,732 Loews Corporation 30,000 1,422,000 Matthews International Corporation - Class A 13,000 497,380 3,303,112 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) July 31, 2007 (Unaudited) COMMON STOCKS - 85.1% Shares Value Insurance - 4.6% Arthur J. Gallagher & Co. 30,000 827,400 Erie Indemnity Company - Class A 15,000 774,600 The Hartford Financial Services Group, Inc. 7,500 689,025 2,291,025 Machinery - 8.8% Ingersoll-Rand Company - Class A + 25,000 1,258,000 ITT Industries, Inc. 16,000 1,006,080 Joy Global, Inc. 22,200 1,098,678 Parker Hannifin Corporation 10,000 986,800 4,349,558 Media - 3.2% Comcast Corporation - Class A * 60,000 1,576,200 Metals & Mining - 0.5% Alcoa, Inc. 7,000 267,400 Oil & Gas - 1.0% El Paso Corporation 30,000 499,500 Pharmaceuticals - 5.3% Allergan, Inc. 20,000 1,162,600 Pfizer, Inc. 5,000 117,550 Wyeth 27,000 1,310,040 2,590,190 Road & Rail - 0.8% Dollar Thrifty Automotive Group, Inc. * 10,000 369,200 Semiconductor & Semiconductor Equipment - 1.4% Texas Instruments, Inc. 20,000 703,800 Software - 3.6% CA Inc. 40,000 1,003,200 Microsoft Corporation 20,000 579,800 OPNET Technologies, Inc. * 20,000 207,800 1,790,800 TOTAL COMMON STOCKS (Cost $29,809,718) 42,005,105 EXCHANGE TRADED FUND - 1.8% iShares MSCI Japan Index Fund + 60,000 865,800 TOTAL EXCHANGE TRADED FUND (Cost $743,483) 865,800 Principal SHORT TERM INVESTMENTS - 12.7% Amount Value U.S. Treasury Bill - 10.6% 5.025%, 8/16/2007 $ 5,215,000 5,205,196 Variable Rate Demand Notes - 2.1% Aim Liquid Assets,5.22% ** 1,048,859 1,048,859 TOTAL SHORT TERM INVESTMENTS (Cost $6,254,055) 6,254,055 Total Investments - 99.6% (Cost $36,807,256) 49,124,960 Other Assets in Excess of Liabilities - 0.4% 220,953 TOTAL NET ASSETS - 100.0% $ 49,345,913 *Non-income producing security. +U.S. Security of foreign company. ADRAmerican Depositary Receipt. **Variable rate security.The rate listed is as of July 31, 2007. The cost basis of investments for federal income tax purposes at July 31, 2007 was as follows*: Cost of investments $36,807,256 Gross unrealized appreciation 13,203,682 Gross unrealized depreciation (885,978) Net unrealized appreciation $12,317,704 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Fort Pitt Capital Funds By (Signature and Title) /s/ Douglas W. Kreps Douglas W. Kreps, President Date9/20/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Douglas W. Kreps Douglas W. Kreps, President Date9/20/07 By (Signature and Title)* /s/ Charles A. Smith Charles A. Smith, Treasurer Date9/20/07 * Print the name and title of each signing officer under his or her signature.
